ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-110, concluding that MARK W. FORD of GLOUCESTER CITY, who was admitted to the bar of this State in 1983, should be censured for violating RPC 1.4(b) (failure to communicate with a client), RPC 1.4(c) (failure to explain a matter sufficiently to enable a client to make informed decisions about the representation), and RPC 1.5(b) (failure to communicate the basis or rate of the fee in writing);
And the Court having determined from its review of the matter that respondent should be required to practice under supervision for a period of two years and until the further Order of the Court;
And good cause appearing;
It is ORDERED that MARK W. FORD is hereby censured; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.